Case: 14-31392       Document: 00513224741         Page: 1     Date Filed: 10/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                     No. 14-31392
                                                                                 FILED
                                                                           October 8, 2015
                                   Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

ANNETTE MARIE DICICCO, also known as Annette Marie Reynolds,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CR-283-2


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       Annette Marie Dicicco challenges the 24-month sentence imposed
following revocation of her supervised release. She claims: the court did not
adequately explain the reasons for its sentence; and the sentence is
unreasonable. Revocation sentences are reviewed under 18 U.S.C. § 3742(a)’s
“plainly unreasonable” standard. United States v. Miller, 634 F.3d 841, 843
(5th Cir. 2011).


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-31392     Document: 00513224741      Page: 2   Date Filed: 10/08/2015


                                  No. 14-31392

      To determine whether a sentence is plainly unreasonable, our court first
evaluates whether the district court committed a “significant procedural error,
such as failing to consider the [18 U.S.C.] § 3553(a) factors, selecting a sentence
based on clearly erroneous facts, or failing to adequately explain the chosen
sentence, including failing to explain a deviation from the Guidelines
[sentencing] range”. United States v. Warren, 720 F.3d 321, 326 (5th Cir. 2013)
(internal quotation marks and citation omitted). Because Dicicco did not object
to the adequacy of the court’s explanation for the sentence, the standard of
review is limited to plain error. United States v. Whitelaw, 580 F.3d 256, 259-
60 (5th Cir. 2009). Along that line, the requisite “clear” or “obvious” error is
lacking.
      The court acknowledged the nature of Dicicco’s supervised release
violations and considered defense counsel’s argument, in which counsel
discussed Dicicco’s circumstances and requested leniency.             The court’s
explanation reflects an implicit consideration of the relevant sentencing
considerations of § 3553(a), which include “the history and characteristics of
the defendant”, as well as the need to promote respect for the law and
adequately deter criminal conduct. See § 3553(a)(1), (2)(A)-(B). The court
considered the relevant sentencing factors; therefore, its explanation was
sufficient to explain the above-Guidelines sentence. See Rita v. United States,
551 U.S. 338, 356 (2007); see also United States v. Smith, 440 F.3d 704, 707
(5th Cir. 2006).
      Regarding the second step under the “plainly unreasonableness”
standard, Dicicco challenges the reasonableness of her sentence. Along that
line, the court implicitly based its sentencing determination on the relevant
sentencing factors of § 3553(a). Although, as the court acknowledged, the
sentence was outside the advisory Guidelines sentencing range of three to nine



                                        2
    Case: 14-31392     Document: 00513224741     Page: 3   Date Filed: 10/08/2015


                                  No. 14-31392

months, its weighing of the sentencing factors of § 3553(a) is entitled to
deference. See Gall v. United States, 552 U.S. 38, 51 (2007) (stating a reviewing
court “must give due deference to the district court’s decision that the § 3553(a)
factors, on a whole, justify the extent of the variance”). Moreover, a revocation
sentence of 24-months of imprisonment was permitted by statute. See 18
U.S.C. § 3583(e)(3). Our court has routinely affirmed revocation sentences like
Dicicco’s, that are above the advisory range, but do not exceed the statutory
maximum. See Warren, 720 F.3d at 332 (collecting cases).
      AFFIRMED.




                                        3